Citation Nr: 0817488	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  01-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from March 9, 1998, 
through June 6, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  By that decision, the RO 
granted service connection for PTSD and assigned an initial 
evaluation of 50 percent, effective March 9, 1998, and an 
evaluation of 100 percent effective April 5, 2000.  

In April 2003, the Board issued a decision which granted a 
total evaluation from June 7, 1999, but denied an initial 
evaluation for PTSD in excess of 50 percent from March 9, 
1998 through June 6, 1999. 

The veteran appealed the portion of the Board's decision 
which denied an initial evaluation in excess of 50 percent 
for his service-connected PTSD prior to June 7, 1999, to the 
United States Court of Appeals for Veterans Claims (Court).  
By a September 2003 Order, the Court granted a motion for 
partial remand from the Secretary of VA, remanding and 
vacating only that part of the Board decision which denied an 
initial evaluation for PTSD in excess of 50 percent prior to 
June 7, 1999.  Thereafter, the Board remanded the claim for 
development in conformity with the motion for partial remand.

In January 2005, the Board denied an initial evaluation 
higher than 50 percent for PTSD for the period from March 9, 
1998, through June 6, 1999.  The veteran timely appealed that 
decision to the Court.  In November 2005, the Court granted a 
joint motion to vacate the Board's January 2005 decision and 
remand the matter to the Board for readjudication.

In May 2006, the Board requested a VA medical expert opinion 
on an unresolved and complex medical matter in the case.  The 
Board received the requested opinion in June 2006, the 
veteran and his representative were subsequently notified of 
this opinion, and were afforded a period of 60 days from the 
date of the forwarding letter to submit additional evidence 
and argument.  See 38 C.F.R. § 20.903; see also Thurber v. 
Brown, 5 Vet. App. 119 (1993).  In April 2007, the veteran's 
representative submitted additional private medical evidence 
to the Board in support of the veteran's claim and waived 
initial review of this evidence by the RO.  See 38 C.F.R. § 
20.1304(c); Bernard v. Brown, 4 Vet. App 384 (1993)

In July 2007, the Board issued a decision which granted a 
rating of 70 percent, but no higher, for the service-
connected PTSD from March 9, 1998, through June 6, 1999.

The veteran appealed the Board's July 2007 decision to the 
Court to the extent it denied a rating in excess of 70 
percent for the pertinent period.  By a January 2008 Order, 
the Court, pursuant to a joint motion, vacated the Board's 
decision to the extent it denied a rating in excess of 70 
percent and remanded the case for compliance with the 
instructions of the joint motion.

For the reasons detailed below, the Board concludes that a 
remand is required in order to comply with the instructions 
of the joint motion.  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The joint motion that was the basis for the January 2008 
Court Order contended, in pertinent part, that the Board's 
July 2007 decision contained inadequate reasons and bases by 
failing to address whether the veteran was entitled to a 
total rating based upon individual unemployability (TDIU) due 
to service-connected disabilities.  In support of there being 
a reasonably raised claim of TDIU, the joint motion referred 
to evidence of record and cited to Norris v. West, 12 Vet. 
App. 413 (1999) and Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

In accord with the Veterans Claims Assistance Act of 2000 
(VCAA), VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, as well as a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  However, the record does not 
reflect that a TDIU claim for the pertinent period was 
adjudicated or even developed below.  Consequently, the Board 
concludes that a remand is required to ensure compliance with 
the VCAA on this claim, as well as affording the veteran 
adequate opportunity to address the merits of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an 
application for TDIU (VA Form 21-8940), 
undertake any indicated development of 
this claim to obtain information 
concerning the veteran's employment 
history, educational and vocational 
attainment, and all other factors having 
a bearing on the issue.  Additionally, 
provide the veteran with appropriate 
notice and assistance required by the 
VCAA.

2.  Thereafter, adjudicate of the 
veteran's claim of entitlement to a TDIU 
for the period from March 9, 1998, 
through June 6, 1999.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, he and his attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained since the RO last 
adjudicated this case in a September 2004 SSOC, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

